M Fund, Inc. 1ouch Street, Suite 900 Portland, OR 97209 VIA EDGAR CORRESPONDENCE August 11, 2014 U.S. Securities and Exchange Commission Mr. Jason Fox treet, N.E. Washington, DC 20549-4720 Attention: Disclosure and Review Office Re: M Fund, Inc. (the “Fund”) File Nos. 033-95472 and 811-09082 Dear Mr. Fox: This letter responds to the comments provided by the Securities and Exchange Commission by telephone on July 22, 2014 to the Fund’s Annual Report for the year ended December 31, 2013 and to the Fund’s Form N-SAR for the year ended December 31, 2012. Comment 1:Please add the following language as a footnote to the Total Returns line items in the Financial Highlights section of future Annual Reports: Does not reflect additional fees charged by separate accounts or variable insurance contracts that an investor in the Fund may pay.If these additional fees were reflected, performance would have been lower. Response:The Fund will make the change as requested in future filings, as applicable. Comment 2:On March 11, 2014, the Fund filed an amended Form N-SAR for the year ended December 31, 2012. The Fund, however, did not file a cover letter explaining the reason for the amended filing.Please file a letter explaining the reason for the amended Form N-SAR for the year ended December 31, 2012 and file cover letters, as necessary, with any future amended filings. Response:The Fund has filed a letter explaining the reason for amending the Form N-SAR for the year ended December 31, 2012.The Fund attaches a copy of the letter as Appendix A. The Fund also commits to file cover letters in conjunction with any future amended filings explaining the reason for such filing. We trust the foregoing is responsive to your comments.Please contact me at (503) 414-7686 if you have any questions regarding the foregoing. Regards, /s/ Shannon Hartwell Shannon Hartwell Chief Compliance Officer of the Fund Cc: David Lees – Secretary of the Fund Appendix A M Fund, Inc. 1ouch Street, Suite 900 Portland, OR 97209 VIA EDGAR CORRESPONDENCE August 11, 2014 U.S. Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C.20549 Re: M Fund, Inc. (the “Fund”) File Nos. 033-95472 and 811-09082 Dear Sir/Madam: On February 28, 2013, the Fund filed its Form N-SAR for the year ended December 31, 2012, but inadvertently omitted the Internal Controls Report from the Fund’s independent registered public accounting firm (the “Internal Controls Report”) as an attachment as required by Item 77B of Form N-SAR.On March 11, 2014, the Fund filed an amended Form N-SAR for the year ended December 31, 2012 to include the Internal Controls Report as an attachment. This correspondence is intended only to provide an explanation for the amended Form N-SAR filing on March 11, 2014. Please contact me at (503) 414-7686 if you have any questions regarding the foregoing. Regards, /s/ Shannon Hartwell Shannon Hartwell Chief Compliance Officer of the Fund Cc: David Lees – Secretary of the Fund 2
